Exhibit 10.30

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”), effective as
of December 19, 2008, is made by and between DCT Industrial Trust Inc. (f/k/a
Dividend Capital Trust Inc.), a Maryland corporation (the “Company”), and Stuart
B. Brown (the “Executive”).

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of September 18, 2006, as previously amended (the “Employment
Agreement”); and

WHEREAS, pursuant to Section 7.6 of the Employment Agreement, the Company and
the Executive desire to amend certain terms of the Employment Agreement as set
forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

1. The Employment Agreement is hereby amended by adding the following as
Section 3.10:

“3.10. Timing of Expense Reimbursement. All in-kind benefits provided and
expenses eligible for reimbursement under this Agreement must be provided by the
Company or incurred by the Executive during the time periods set forth in the
Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.”

2. Section 5.2(b) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(b) The Company may terminate the Executive’s employment at any time for any
reason or no reason upon notice to the Executive and the Executive may terminate
the Executive’s employment with the Company for Good Reason upon notice to the
Company. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, (i) the Company shall pay to the Executive Annual
Salary, bonus and other benefits earned and accrued under this Agreement prior
to the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment); (ii) if (and only if)
the Executive executes and delivers to the Company a general release in a form
reasonably acceptable to the Company, which does not require the release of any
payment rights under this Section 5.2(b) or under Section 3.8, within thirty
(30) days following such termination and such release becomes irrevocable at the
earliest possible time under applicable law following such execution and
delivery (the date on which such release becomes irrevocable being referred to
herein as the “Release Date”), the Company shall pay or provide to the Executive
(A) the greater of (x) the annual aggregate cash compensation for the year of
termination and (y) the actual annual cash compensation for the year (with
respect to which bonuses are determined) prior to the year of termination, (B) a
cash payment equal to (I) the target bonus for the year of termination
multiplied by (II) a fraction (x) the numerator of which is the number of days
in the year up to the termination and (y) the denominator of which is 365 and
(C) for a period of one year after termination of employment, such continuing
coverage under the group health plans the Executive would have received under
this Agreement (and at such costs to the Executive) as would have applied in the
absence of such termination (but not taking into account any post-termination
increases in Annual Salary that may otherwise have occurred without regard to
such termination and that may have favorably affected such



--------------------------------------------------------------------------------

benefits); (iii) the Executive shall be entitled to elimination of any vesting
conditions on any grant under the LTIP or any other grant of restricted stock,
stock options or other equity awards; (iv) any accrued or paid but not
reimbursed costs related to the Executive’s relocation; (v) Section 3.8 shall
apply in accordance with its terms; and (vi) the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder. The payments under
clauses (i) and (iv) of the second sentence of this Section 5.2(b) shall be made
in a single lump sum within five business days after termination. The payments
to be made under clause (ii) of the second sentence of this Section 5.2(b) shall
be made within forty-five (45) days after termination.”

3. Section 5.4 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“5.4 Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule. Any payments delayed pursuant to this Section 5.4(a) shall bear
interest during the period of such delay at a rate of interest equal to the
short-term applicable federal rate for annually compounding obligations for
purposes of Section 1274(d) of the Code, or any successor provision, for the
month in which such payment otherwise would have been paid.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.”

4. Except as expressly amended hereby, the Employment Agreement continues in
full force and effect in accordance with its terms. The Employment Agreement,
together with any Exhibits thereto and this Amendment, constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive.

 

2



--------------------------------------------------------------------------------

5. This Amendment shall be governed and construed in accordance with the laws of
the State of Colorado, without regard to any principles of conflicts of laws
which could cause the application of the laws of any jurisdiction other than the
State of Colorado.

6. This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of two copies hereof each signed by one of the
parties hereto.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

COMPANY: DCT INDUSTRIAL TRUST INC. By:  

/s/ Philip L. Hawkins

Name:   Philip L. Hawkins Title:   Chief Executive Officer EXECUTIVE:

/s/ Stuart B. Brown

Stuart B. Brown